           Case 2:21-cv-03046-ER Document 12 Filed 07/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

CHESTNUT STREET                           : CIVIL ACTION NO. 2:21-cv-03046-ER
CONSOLIDATED, LLC,                        :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :
                                          :
BAHAA DAWARA, et al.                      :
                                          :
                        Defendants.       :
__________________________________________:

                                 CERTIFICATE OF SERVICE

       I, Gary F. Seitz, a partner of Gellert Scali Busenkell & Brown, LLC, counsel to the above-
captioned Plaintiff, certify that on the dates set forth below, I caused true and correct copies of the
below listed documents addressed to Imad Dawara and Bahaa Dawara to be emailed and faxed on
July 20, 2021 to:

Executive Assistant/Camp Administrator
Public Information Officer
Federal Correctional Institution
Fort Dix, New Jersey


who acknowledged receipt and responded on July 23 and 27, 2021 that the request was sent to
their “Unit Team”.
In addition, copies of the below listed documents addressed to Imad Dawara and Bahaa Dawara
were mailed by regular and USPS Priority mail on July 20, 2021to:
Bahaa Dawara
Register Number: 69940-066
FCI FORT DIX
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 2000
JOINT BASE MDL, NJ 08640

Imad Dawara
Register Number: 69939-066
FCI FORT DIX
FEDERAL CORRECTIONAL INSTITUTION
          Case 2:21-cv-03046-ER Document 12 Filed 07/27/21 Page 2 of 2




P.O. BOX 2000
JOINT BASE MDL, NJ 08640

The documents:
      Summons
      Complaint
      Ex Parte Motion for Freezing injunction
      Temporary Order


Dated: July 27, 2021                    __/s/ Gary F. Seitz______________________
                                        Gary F. Seitz
                                        GELLERT SCALI BUSENKELL & BROWN, LLC
                                        8 Penn Center, 1628 JFK, Blvd, Ste 1901
                                        Philadelphia, PA 19103
                                        215-238-0011
                                        gseitz@gsbblaw.com




                                           2
